Because I disagree with the majority's conclusion that the city of Columbus ("appellee") owed no duty to the decedent, I dissent. Appellee's duty to the decedent was the statutory duty to keep the streets free from nuisance, pursuant to R.C. 723.01. The fact that appellee owed no duty to decedent based on their employment relationship does not affect the duty that appellee owed based on R.C. 723.01.
Summary judgment is appropriate only if there is no genuine issue of material fact, the moving party is entitled to judgment as a matter of law, and, construing all evidence in favor of the nonmoving party, reasonable minds could reach only a conclusion in favor of the moving party. Harless v. Willis Day WarehousingCo. (1978), 54 Ohio St. 2d 64, 66, 8 O.O.3d 73, 74,375 N.E.2d 46, 47. *Page 38 
The city employee, Pasicka, and the decedent, Power, were working together in the road without taking any safety precautions, such as posting signs warning drivers of their presence. As his employer, appellee is vicariously liable to the extent that Pasicka was negligent. Because the conduct of the other city employee, Pettibone, is irrelevant to my analysis, it may be assumed that Pettibone was not negligent.
At common law, municipalities were immune from liability in the exercise of governmental functions, subject to statutory exceptions. One such exception has been the duty to keep the streets free from nuisance. Wall v. Cincinnati (1948), 150 Ohio St. 411, 38 Ohio Op. 289, 83 N.E.2d 389, paragraph one of the syllabus. The principle embodied in R.C. 723.01 has been a part of Ohio law since 1852. Fankhauser v. Mansfield (1969), 19 Ohio St. 2d 102,105, 48 O.O.2d 103, 104-105, 249 N.E.2d 789, 790-791. At the time this cause of action accrued, July 20, 1985, R.C.723.01 read:
"Municipal corporations shall have special power to regulate the use of the streets. The legislative authority of suchmunicipal corporation shall have the care, supervision, and control of public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts, and viaducts within the municipal corporation, and shall cause them to be kept open, inrepair, and free from nuisance."3 (Emphasis added.)
An R.C. 723.01 claim is a negligence claim. By R.C. 723.01, "the General Assembly imposed a statutory duty and provided a basis for actions against municipalities for negligence concerning highways." Dickerhoof v. Canton (1983), 6 Ohio St. 3d 128,129, 6 OBR 186, 187, 451 N.E.2d 1193, 1195; Vogel v. Wells *Page 39 
(1991), 57 Ohio St. 3d 91, 97, 566 N.E.2d 154, 159-160 (citing cases). R.C. 723.01 "provides a general rule of conduct and makes negligence the basis of liability for its violation * * *." Taylor v. Cincinnati (1944), 143 Ohio St. 426, 28 Ohio Op. 369,55 N.E.2d 724, paragraph four of the syllabus.
A negligence claim consists of three elements: duty, breach of duty, and injury proximately resulting from the breach of duty. Malone v. Miami Univ. (1993), 89 Ohio App. 3d 527, 529,625 N.E.2d 640, 641-642; Abram  Tracy, Inc. v. Smith (1993),88 Ohio App. 3d 253, 261, 623 N.E.2d 704, 709-710. In this case, construing the evidence in favor of appellants, reasonable minds could conclude that appellee breached two duties: the generally applicable duty to exercise reasonable care under the circumstances, and the duty under R.C. 4511.11(A) to adhere to a mandatory standard of the Manual of Uniform Traffic Control Devices ("MUTCD"). Reasonable minds could also conclude that Pasicka's negligence was a proximate cause of Power's injury.
Reasonable minds could conclude that appellee breached its generally applicable duty to exercise reasonable care. The duty of reasonable, or ordinary, care depends on the foreseeability of the injury. Littleton v. Good Samaritan Hosp.  Health Ctr.
(1988), 39 Ohio St. 3d 86, 92, 529 N.E.2d 449, 454-455. Under R.C. 723.01:
"The township has a duty to deep the areas within its control free from nuisance, i.e., conditions that directly jeopardize the safety of traffic on the highway. Where the township fails in its duty, it may be liable for injuries proximately caused by the nuisance." Manufacturer's Natl. Bank of Detroit v. Erie Cty.Rd. Comm. (1992), 63 Ohio St. 3d 318, 322, 587 N.E.2d 819, 823.
"The relevant focus is on the effect of the obstruction on the highway's safety, not on the nature of the particular obstruction." Id. at 323, 587 N.E.2d at 823-824. The question of whether an alleged impediment constitutes a nuisance (like the question of whether it was the proximate cause of the accident) is a question of fact for the finder of fact. Id.
In this case, the impediment was Pasicka himself, appellee's employee working in the road without any warning signs or other safety precautions. Injury to Pasicka under such circumstances was reasonably foreseeable, and because Pasicka and Power were knowingly working jointly, side by side, it must be presumed that injury to Power was equally foreseeable. Because injury to Power was reasonably foreseeable, appellee, through its employee Pasicka, owed a duty to guard against that injury. Pasicka's failure to do so constituted a breach of that duty — negligence. *Page 40 
Ohio courts have reviewed a wide variety of situations involving alleged nuisances under R.C. 723.01 and2744.02(B)(3).4 When compared to other impediments that courts have found could be nuisances, thereby creating a jury question, a worker in the road must be considered a potential nuisance, creating a jury question in this case.
The facts of two cases in particular are similar to the facts in this case. In Marcum v. Adkins (Mar. 28, 1994), Gallia App. No. 93CA17, unreported, 1994 WL 116233, the court reversed summary judgment for the county, holding that a genuine issue remained as to whether a nuisance was created by a four-person, three-vehicle work crew blocking a lane of traffic without posting required warning signs. And in Leach v. Dayton (1994),98 Ohio App. 3d 467, 648 N.E.2d 895, the court reversed a directed verdict for the city, holding that reasonable minds could conclude that a front-end loader blocking a lane of traffic without warning devices constituted a nuisance.
In Hunter v. Cleveland (1976), 46 Ohio St. 2d 91, 92, 75 O.O.2d 160, 161, 346 N.E.2d 303, 304, the court affirmed a jury verdict for the plaintiff, holding that lanterns and barricades that were habitually removed, leaving excavations unguarded, constituted a nuisance. In Heath v. Cleveland (July 14, 1994), Cuyahoga App. No. 65702, unreported, 1994 WL 372369, andHamila v. Cleveland (1993), 91 Ohio App. 3d 618, 632 N.E.2d 1388, the courts reversed summary judgment for the city, holding, respectively, that a defective curb and a metal plate in the road could be nuisances giving rise to liability to a pedestrian. In Howe v. Jackson Twp. Bd. of Trustees (1990),67 Ohio App. 3d 159, 586 N.E.2d 217, the court reversed the grant of summary judgment, holding that failure to post signs warning of allegedly hazardous loose stone in the road could constitute a nuisance. In Davis v. McClain (Nov. 27, 1992), Carroll App. No. 614, unreported, 1992 WL 356163, the court reversed the grant of summary judgment, holding that the county's placement of sand in the middle of a sharp curve in the road without posting warning signs could be a nuisance. In Scheck v. Licking Cty. Commrs.
(July 18, 1991), Licking App. No. CA-3573, unreported, 1991 WL 148100, the court reversed the grant of summary judgment, holding that a six-foot-wide, four-inch-deep pothole could be a nuisance.
Potential nuisances under R.C. 723.01 include impediments in the right-of-way, even if they are not on the road itself.Manufacturer's Natl. Bank of Detroit, supra,63 Ohio St.3d at 322, 587 N.E.2d at 823. In Manufacturer's Natl. Bank, at paragraph one of the syllabus, the court responded to a question certified by the United States Sixth Circuit Court of Appeals by holding that a permanent obstruction to visibility within the roadway right-of-way can be a nuisance. In *Page 41 Adkins v. Ontario (1983), 8 Ohio St. 3d 45, 8 OBR 406,457 N.E.2d 317, the court reversed the grant of summary judgment for the village, holding that the condition of a guardrail on a median strip could be a nuisance. In Dickerhoof, 6 Ohio St.3d at 131, 6 OBR at 188-189, 451 N.E.2d at 1196, the court reversed a Civ.R. 12 dismissal, holding that failure to keep the shoulder of a highway in repair could be a nuisance.
In Robert Neff  Sons v. Lancaster (1970), 21 Ohio St. 2d 31, 50 O.O.2d 80, 254 N.E.2d 693, paragraph one of the syllabus, the court held that a nuisance could be a structure or condition above the surface of a street, in this case an overhanging tree limb. Similarly, in Richards v. Rubicon Mill Condominium Assn.
(1995), 100 Ohio App. 3d 264, 268, 653 N.E.2d 751, 754, the court held that an allegation that a diseased tree extended into the air space above the street states a claim for nuisance.
In Fankhauser, 19 Ohio St.2d at 109, 48 O.O.2d at 107,249 N.E.2d at 793, and Stipanovich v. Applin (1991), 74 Ohio App. 3d 506,510, 599 N.E.2d 711, 714, the courts reversed judgments on the pleadings in favor of the defendants, holding, respectively, that malfunctioning and poorly timed traffic signals can be nuisances.
The mere misplacement or failure to maintain a sign can be a nuisance. In Honeywell v. Woodring (Sept. 4, 1992), Fulton App. No. 91FU000008, unreported, 1992 WL 213100, the court held that a village's misplacement of a stop sign could be a nuisance. InFranks v. Lopez (1994), 69 Ohio St. 3d 345, 351, 632 N.E.2d 502,506-507, the court reversed the grant of summary judgment, holding that questions of fact remained as to whether the township breached its duty to keep the road free from nuisance for its alleged failure to maintain a reflectorized sign and its alleged failure to comply with the MUTCD. In Vogel,57 Ohio St.3d at 97, 566 N.E.2d at 159-160, the court affirmed a jury verdict for the plaintiff against the city, holding that foliage obscuring a stop sign could be a nuisance. Similarly, inSaylor v. Hill (Oct. 3, 1990), Medina App. No. 1860, unreported, 1990 WL 152894, the court reversed summary judgment for the county, holding that a guardrail obscuring the view of an intersection could be a nuisance.
If a pothole or an overhanging branch can be a nuisance, then certainly reasonable minds could conclude that Pasicka working in the road at the time of the accident was a nuisance. In light of the aforementioned cases, I would hold that a city employee working in the road without taking any safety precautions can constitute a nuisance within the meaning of R.C. 723.01. The remaining question, whether this negligence proximately caused the injury, is a question of fact for a jury.
Appellee's breach of the duty of ordinary care is but one of the two grounds for a finding of negligence. In addition to the breach of the duty of ordinary care, *Page 42 
the evidence, construed in favor of appellants, shows that appellee breached the duty under R.C. 4511.11(A) to adhere to the mandatory standards of the MUTCD. R.C. 4511.11(A) imposes upon local authorities a duty to adhere to regulations for traffic control devices promulgated by the Ohio Department of Transportation:
"Local authorities in their respective jurisdictions shall place and maintain traffic control devices in accordance with the department of transportation manual and specifications for a uniform system of traffic control devices, adopted under section4511.09 of the Revised Code, upon highways under their jurisdiction as are necessary to indicate and to carry out sections 4511.01 to 4511.76 and 4511.99 of the Revised Code, local traffic ordinances, or to regulate, warn, or guide traffic." R.C. 4511.11(A).
The manual referred to in R.C. 4511.11(A) is the MUTCD. Because appellee is a municipality, and because municipalities are "local authorities," R.C. 4511.01(AA), appellee has a duty to adhere to the MUTCD.
The MUTCD contains three standards: mandatory, advisory, and permissive. These standards are distinguished in the MUTCD by the words "shall," "should," and "may."
"In the Manual sections dealing with the design and application of traffic control devices, the words `shall', `should', and `may' are used to describe specific conditions concerning these devices. To clarify the meanings intended in this Manual by the use of these words, the following definitions apply:
"1. SHALL — A mandatory condition. Where certain requirements in the design or application of the device are described with the `shall' stipulation, it is mandatory when an installation is made that these requirements be met.
"2. SHOULD — An advisory condition. Where the word `should' is used, it is considered to be advisable usage, recommended but not mandatory.
"3. MAY — A permissive condition. No requirements for design or application is intended." MUTCD, Section 1D (Rev. 12)."5
See Perkins v. Ohio Dept. of Transp. (1989), 65 Ohio App. 3d 487,491-495, 584 N.E.2d 794, 796-799; Tiley v. Baltimore  Ohio RR.Co. (Oct. 20, 1988), Miami App. No. 88-CA-7, unreported, 1988 WL 110314.
Failure by the local authority to adhere to the mandatory standards of the MUTCD constitutes negligence per se. Gregory v.Ohio Dept. of Transp. (1995), 107 Ohio App. 3d 30,667 N.E.2d 1009; Patton v. Cleveland (1994), 95 Ohio App. 3d 21, 29-30,641 N.E.2d 1126, 1130-1132; Leskovac v. Ohio Dept. of Transp.
(1990), *Page 43 71 Ohio App. 3d 22, 27-28, 593 N.E.2d 9, 12-13; Perkins,65 Ohio App.3d at 491-495, 502, 584 N.E.2d at 796-799, 803-804; Tiley v.Baltimore  Ohio RR. Co. (Oct. 20, 1988), Miami App. No. 88-CA-7, unreported, 1988 WL 110314; Whatley v. Tokheim Corp.
(Jan. 30, 1986), Cuyahoga App. No. 49407, unreported, 1986 WL 1286; see Marcum v. Adkins, supra; Franks v. Sandusky Twp. Bd. ofTrustees (Mar. 31, 1992), Sandusky App. No. S-91-18, unreported, 1992 WL 66561; Woods v. Beavercreek (1989), 62 Ohio App. 3d 468,474, 575 N.E.2d 1219, 1223; Lumbermens Mut. Cas. Co. v. OhioDept. of Transp. (1988), 49 Ohio App. 3d 129, 130,551 N.E.2d 215, 217-218; Bartos v. Diasio (May 16, 1985), Cuyahoga App. No. 49104, unreported, 1985 WL 9000.
Construing the evidence in favor of appellants, reasonable minds could conclude that Pasicka, by working in the street without posting any warning signs, violated the mandatory standard of Section 7D-17:
"The Road Work Ahead sign is intended for use in advance of maintenance or minor reconstruction operation on the roadway. * * *
"The Road Work Ahead sign shall be placed in advance and on each end of the section where there are construction and maintenance operations." MUTCD, Section 7D-17 (Rev.12).
This violation of a mandatory standard of the MUTCD constitutes negligence per se, that is, breach of duty as a matter of law.
Appellee argues that, even if there was a duty to adhere to the MUTCD, appellants still cannot recover, because that duty was not owed to Power. I disagree. The purpose of the MUTCD is to protect everyone: motorists, pedestrians, and workers. The "General Provisions" part of the MUTCD was amended effective August 1, 1994, to codify what I presume was always the broad policy behind the MUTCD, promoting public safety generally:
"1A PURPOSE OF TRAFFIC CONTROL DEVICES
"The purpose of traffic control devices and warrants for their use is to help insure highway safety * * *." MUTCD, Section 1A (Rev.18).
The "Construction and Maintenance Operations" part of the MUTCD expressly states that one of its purposes is to protect those who work in the road:
"Roadway construction and maintenance operations disrupt the regular traffic patterns. They may be hazardous to the workmenwho are constantly exposed to a stream of vehicular traffic and to motorists who may suddenly be forced into unanticipated situations. * * *
"The objective of the following treatments are to provide for the safe and expeditious movement of traffic through construction and maintenance zones by doing the following: *Page 44 
"a. Alert the driver.
"b. Tell him what to do.
"c. Guide him thru [sic] or around the project.
"d. Protect the worker." (Emphasis added.) MUTCD, Section 7A-1 (Rev.12); see, also, MUTCD, Section 7A-5(a) (Rev.12) ("[M]aintenance work should be planned and conducted with the safety of the motorist, pedestrian, and worker kept in mind at all times.").
The work that Pasicka and Power were performing jointly was hazardous and exposed them to a constant stream of vehicular traffic. I conclude that the duty imposed on local authorities by R.C. 4511.11(A) to adhere to the mandatory standards of the MUTCD is a duty that runs to all road-maintenance workers, including Power. The evidence, construed in favor of appellants, establishes that appellee violated this duty. Violation of this duty is negligence per se.
Reasonable minds could, therefore, conclude that appellee breached two duties: the generally applicable duty to exercise reasonable care under the circumstances, and the duty under R.C.4511.11(A) to adhere to the mandatory standards of the MUTCD. Therefore, the first two elements of a negligence claim have been established sufficiently to survive summary judgment: appellee owed a duty to Power, and appellee breached that duty. The third element is injury proximately resulting from the breach of duty. See Hitchens v. Hahn (1985), 17 Ohio St. 3d 212,214, 17 OBR 447, 448-449, 478 N.E.2d 797, 799.
Appellee argues that, even assuming it breached some duty, that breach was not the proximate cause of the injury. Appellee argues that appellants' failure to assert a claim against it on behalf of their insured, the driver Boles, shows that Boles's negligence was the sole proximate cause of Power's injury. Like the question of whether an impediment constitutes a nuisance, the question of whether that impediment was the proximate cause of an accident is a question of fact for the finder of fact.Manufacturer's Natl. Bank, 63 Ohio St.3d at 323,587 N.E.2d at 823-824. Construing the evidence in favor of appellants, reasonable minds could conclude that Pasicka's failure to take safety precautions was a proximate cause of both Power's and his injuries.
Appellee argues that Pasicka's failure to take safety precautions is irrelevant because Power was required by his employer's contract with the state to provide for the traffic control and safety of his workplace and to place his own safety devices in the street. On the contrary, under Ohio's modified comparative negligence system, it is Power's negligence, not Pasicka's, that is irrelevant on summary judgment, unless Power's negligence constituted more than fifty percent of the total negligence proximately causing his injury. Under R.C.2315.19(A)(2), if Power's negligence was not more than fifty percent of the total *Page 45 
negligence proximately causing his injury, his negligence is not an absolute bar to recovery; it is merely a factor in the jury's allocation of negligence and liability pursuant to the comparative negligence statute, R.C. 2315.19, and the contribution statute, R.C. 2307.31. Construing the evidence in favor of appellants, reasonable minds could differ on whether Power was more than fifty percent negligent. Therefore, contributory negligence has not been established sufficiently to support the trial court's granting of summary judgment.
Appellee incorrectly argues that Power's assumption of the risk is a total bar to appellants' contribution claim. Because appellee owed Power a duty, Power's assumption of the risk was implied assumption of the risk, which has been merged with contributory negligence under the comparative negligence statute, R.C. 2315.19. See Jaworowski v. Med. RadiationConsultants (1991), 71 Ohio App. 3d 320, 334-335, 594 N.E.2d 9,18-19; Ferguson v. Cincinnati Gas  Elec. Co. (1990), 69 Ohio App. 3d 460,462-463, 590 N.E.2d 1332, 1333-1334.
The result I would have this court adopt is vexing on its face. Power's negligence was identical to Pasicka's negligence: they both had a responsibility to take safety precautions, neither did, and they worked jointly, side by side, in the middle of the street. The rule of mutual combat says that a person who freely engages in a fight cannot recover damages from his opponent for an intentional tort. There is no analogous rule in the area of negligence. The mutuality of the negligence in this case gives rise to nothing more than a case of comparative negligence and contribution.
One's first impression is that no liability for Power's injury could be based on Pasicka's negligence because presumably Power would have conducted himself the same way that day even if the city employees had not been there. Perhaps it was indeed merely appellee's misfortune that its employees were at the scene where Power would have been jeopardizing his life in any event. But perhaps if Power had been working alone he would have taken the required safety precautions. Such speculation on proximate cause is inappropriate for a court considering a summary judgment motion. The simple facts, construed in appellants' favor, are that (1) Pasicka was negligent in being in the street without posting warning signs or taking other safety precautions; (2) the injury to Power (and, incidentally, to Pasicka) might have been avoided if safety precautions had been taken by Pasicka; and (3) it is for a jury to allocate the negligence among Pasicka, Power, and Boles.
I would, therefore, sustain the assignment of error and reverse the judgment of the Franklin County Court of Common Pleas and remand for further proceedings.
3 R.C. 723.01 was amended in 1985 and 1989, but neither amendment is relevant to this case. R.C. 2744.02(B)(3), which would otherwise apply in this case, is inapplicable because it became effective November 20, 1985, after this cause of action accrued. See Williamson v. Pavlovich (1989), 45 Ohio St. 3d 179,184, 543 N.E.2d 1242, 1247-1248, fn. 4. R.C. 2744.02(B)(3) expressly authorizes tort actions for failure to keep streets free from nuisance:
"Subject to sections 2744.03 and 2744.05 of the Revised Code, a political subdivision is liable in damages in a civil action for injury, death, or loss to persons or property allegedly caused by an act or omission of the political subdivision or of any of its employees in connection with a governmental or proprietary function, as follows:
"* * *
"(3) Except as otherwise provided in section 3746.24 of the Revised Code, political subdivisions are liable for injury, death, or loss to persons or property caused by their failure to keep public roads, highways, streets, avenues, alleys, sidewalks, bridges, aqueduct; viaducts, or public grounds within the political subdivisions open, in repair, and free from nuisance * * *."
The scope of liability under R.C. 723.01 and 2744.02(B)(3) for failing to keep streets open, in repair, and free from nuisance is apparently identical. Hudson v. Layne (Oct. 12, 1989), Franklin App. No. 89AP-395, unreported, 1989 WL 119988;Manufacturer's Natl. Bank of Detroit v. Erie Cty. Rd. Comm.
(1992), 63 Ohio St. 3d 318, 321, 587 N.E.2d 819, 822 ("Like R.C.723.01, R.C. 2744.02[B][3] imposes on political subdivisions a duty of care to keep highways open and safe for public travel.").
4 See fn. 1, supra.
5 Section 1D, Revision 12, quoted above, was in effect at the time this cause of action accrued, July 20, 1985. The identical language is contained in the current Section 1E, Revision 18. *Page 46